Exhibit 10.21

FORM OF LOCKUP AGREEMENT

LOCKUP AGREEMENT, dated as of          , 2007, by and among InSight Health
Services Holdings Corp., a Delaware corporation (the “Company”), and the
undersigned beneficial owners (or investment managers or advisors for the
beneficial owners) of the Notes (as defined below) (for the avoidance of doubt,
this does not include any Notes beneficially owned by non-affiliated customers
of the undersigned) identified on Schedule A to this Agreement (defined
hereinafter) on the date of this Agreement and each other beneficial owner (or
investment managers or advisors for the beneficial owners) of Notes that
executes a counterpart signature page to this Agreement after the date of this
Agreement as provided in Section 23 (collectively, the “Concurring Noteholders,”
and each, individually, a “Concurring Noteholder”).

For purposes hereof, all references in this Agreement to Concurring Noteholders
or parties that are “signatories to this Agreement” shall mean, as of any date
of determination, those Noteholders or parties, as the case may be, who executed
and delivered this Agreement as an original signatory on or before the date of
this Agreement, together with those additional Noteholders or parties, as the
case may be, who after the date of this Agreement but, on or before such date of
determination, become party to this Agreement by executing and delivering
counterpart signature pages as provided in Section 23. After the date of this
Agreement, when Noteholders become signatories to this Agreement, Schedule A
shall be updated to include the Notes held by such Noteholder.

WHEREAS, the Company and the Concurring Noteholders have engaged in good faith
negotiations with the objective of restructuring the debt and equity capital
structures of the Company (the “Restructuring”), substantially as reflected in
the Term Sheet (as defined below) which sets forth the terms and conditions of
(i) the Exchange Offer, (ii) the Consent Solicitation and (iii) the Prepackaged
Plan (each as defined below); and

WHEREAS, the Company and the Concurring Noteholders desire that the Company
conduct the Exchange Offer and the Consent Solicitation as soon as practicable
on the terms described in the Term Sheet to accomplish the Restructuring, or, if
necessary under the terms of the Term Sheet, that the Company commence a case
under Chapter 11 of the Bankruptcy Code to accomplish the Restructuring through
the confirmation of the Prepackaged Plan (the “Prepackaged Proceeding”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the parties
signatory to this Agreement hereby agrees as follows:


1.                                       DEFINITIONS.  THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:

“Agreement” means this Lockup Agreement, including the Schedules, Annexes and
Exhibits hereto (including any agreements incorporated herein or therein), all
of which are incorporated by reference herein.

“Board” means the Board of Directors of the Company.

1


--------------------------------------------------------------------------------


 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Consent Solicitation” means the solicitation by the Company of the consent of
the Noteholders to amend certain of the terms of the Indenture to remove
substantially all material affirmative and negative covenants set forth therein
other than the obligation to pay principal and interest on the Notes.

“Exchange Offer” means the offer by the Company to exchange 44,247,677 shares of
Common Stock in the event the Restructuring is consummated without commencing
the Prepackaged Proceeding and 49,219,326 shares of Common Stock in the event
the Restructuring is consummated through the Prepackaged Proceeding, which may
be adjusted pursuant to a reverse stock split, for the outstanding Notes, such
consideration to be ratably adjusted in the event the Restructuring is
consummated without commencing the Prepackaged Proceeding and the offer is not
fully subscribed.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations of the Federal Trade Commission
promulgated thereunder.

“Indenture” means the Indenture (as amended, modified or supplemented from time
to time), dated as of October 30, 2001, among InSight, as issuer, the Company
and the subsidiaries listed in the preamble thereto, as guarantors, and U.S.
Bank Trust National Association, as trustee or any successor trustee.

“Indenture Amendment” means an amendment to the Indenture, which, among other
things, deletes substantially all material affirmative and negative covenants
other than the obligation to pay principal and interest on the Notes contained
in the Indenture.

“InSight” means InSight Health Services Corp., a Delaware corporation and a
wholly-owned subsidiary of the Company.

“Material Adverse Change” means any change, event or effect that is materially
adverse to the operations or financial condition of the Company and its
subsidiaries (taken as a whole); provided that the filing of the Prepackaged
Proceeding shall not constitute a Material Adverse Change; and provided further
that a change shall not be considered to be a Material Adverse Change if (x) its
effect is not likely to last beyond the term of this Agreement; or (y) it arises
from actions required to be taken by the Company pursuant to this Agreement.

“Minimum Tender Condition” means the condition to the consummation of the
Exchange Offer that there be validly tendered and not withdrawn not less than
97% in aggregate principal amount of the Notes; provided, however, that the
Minimum Tender Condition may be amended with the mutual consent of the
Company,               and                .

“Noteholder” means any beneficial owner of Notes.

“Notes” means the 9⅞% Senior Subordinated Notes due 2011 in the aggregate
principal amount at maturity of $194.5 million, issued by InSight pursuant to
the Indenture.

2


--------------------------------------------------------------------------------


 

“Person” means any individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization,
governmental unit or other entity.

“Original Concurring Noteholders” means those Noteholders who executed and
delivered an Original Lockup Agreement before the date of this Agreement.

“Original Lockup Agreement” means a lockup agreement with the Company,
substantially in the form included as Exhibit A to the Company’s prospectus
dated March 21, 2007 relating to the Restructuring.

“Prepackaged Plan” means a prepackaged plan of bankruptcy under Chapter 11 of
the United States Bankruptcy Code prepared by the Company to be implemented in
the event that insufficient tenders of Notes and consents have been received
from the Noteholders to satisfy or cause the Company to waive the Minimum Tender
Condition, but sufficient votes of an accepting class under section 1126 of the
United States Bankruptcy Code have been received.

“Required Noteholders” means Concurring Noteholders and Original Concurring
Noteholders holding a majority in aggregate principal amount of and accrued
interest on the Notes held by all Concurring Noteholders and Original Concurring
Noteholders.

“Securities Act” means the Securities Act of 1933, as amended.

“Term Sheet” means that certain Term Sheet attached hereto as Annex A which sets
forth the material terms and conditions of the Restructuring.

“Transfer” means to directly or indirectly (i) sell, pledge, assign, encumber,
grant an option with respect to, transfer or dispose of any participation or
interest (voting or otherwise) in or (ii) enter into an agreement, commitment or
other arrangement to sell, pledge, assign, encumber, grant an option with
respect to, transfer or dispose of any participation or interest (voting or
otherwise) in, or the act thereof.


2.                                       AGREEMENT TO COMPLETE THE
RESTRUCTURING.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND SO
LONG AS THIS AGREEMENT REMAINS IN EFFECT AS BETWEEN THE COMPANY AND A CONCURRING
NOTEHOLDER, THE COMPANY AND SUCH CONCURRING NOTEHOLDER AGREE TO USE COMMERCIALLY
REASONABLE BEST EFFORTS TO COMPLETE THE RESTRUCTURING THROUGH THE EXCHANGE OFFER
AND THE CONSENT SOLICITATION, AS EACH IS DESCRIBED IN THE TERM SHEET; OR,
ALTERNATIVELY, IF THE MINIMUM TENDER CONDITION IS NOT SATISFIED OR WAIVED OR THE
COMPANY IS OTHERWISE NOT ABLE TO CONSUMMATE THE EXCHANGE OFFER BUT THE REQUIRED
CONSENTS OF HOLDERS OF THE NOTES ARE RECEIVED TO CONFIRM THE PREPACKAGED PLAN,
THEN THROUGH THE PREPACKAGED PLAN IN ACCORDANCE WITH THE TERMS OF THE TERM
SHEET.  THE OBLIGATIONS OF THE PARTIES HEREUNDER ARE SEVERAL AND NOT JOINT AND
NO PARTY HERETO SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER PARTY HERETO
TO PERFORM ITS OBLIGATIONS HEREUNDER.


3.                                       THE COMPANY’S OBLIGATIONS TO SUPPORT
THE RESTRUCTURING.  (A) THE COMPANY AGREES TO USE ITS COMMERCIALLY REASONABLE
BEST EFFORTS TO MODIFY THE EXCHANGE OFFER AND THE CONSENT SOLICITATION AS
PROMPTLY AS PRACTICABLE, TO DO ALL THINGS REASONABLY NECESSARY AND APPROPRIATE
IN FURTHERANCE THEREOF, INCLUDING FILING ANY RELATED DOCUMENTS THAT IT IS
REQUIRED TO

3


--------------------------------------------------------------------------------



FILE WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), AND TO USE
ITS COMMERCIALLY REASONABLE BEST EFFORTS TO COMPLETE THE SAME WITHIN 120 DAYS OF
THE DATE OF MODIFICATION OF THE EXCHANGE OFFER.


(B)                                 IF ALL OF THE CONDITIONS TO THE EXCHANGE
OFFER ARE NOT SATISFIED OR WAIVED BY MAY 18, 2007, BUT THE REQUIRED CONSENTS OF
HOLDERS OF THE NOTES ARE RECEIVED TO CONFIRM THE PREPACKAGED PLAN, THEN ON SUCH
DATE (OR SUCH EARLIER OR LATER DATE AS THE COMPANY MAY DETERMINE), THE COMPANY
SHALL FILE THE PREPACKAGED PROCEEDING AND SEEK CONFIRMATION OF THE PREPACKAGED
PLAN.


(C)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY SHALL USE ITS BEST EFFORTS TO TAKE ALL NECESSARY ACTION
TO EFFECT A RESTRUCTURING OF ITS BOARD OF DIRECTORS CONCURRENTLY AND IN
CONNECTION WITH AND CONDITIONED UPON THE CONSUMMATION OF THE RESTRUCTURING ON
THE TERMS SET FORTH IN THE TERM SHEET.


(D)                                 THE COMPANY FURTHER AGREES THAT IT WILL NOT
OBJECT TO, OR OTHERWISE COMMENCE ANY PROCEEDING TO OPPOSE THE RESTRUCTURING AND
SHALL NOT TAKE ANY ACTION THAT IS INCONSISTENT WITH, OR THAT WOULD UNREASONABLY
DELAY THE CONSUMMATION OF, THE RESTRUCTURING.


(E)                                  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
TO PREVENT THE COMPANY FROM TAKING, OR FAILING TO TAKE, ANY ACTION THAT IT IS
OBLIGATED TO TAKE (OR FAIL TO TAKE) IN THE PERFORMANCE OF ANY FIDUCIARY OR
SIMILAR DUTY WHICH THE COMPANY OWES TO ANY OTHER PERSON; IT BEING UNDERSTOOD AND
AGREED THAT IF ANY SUCH ACTION (OR FAILURE TO ACT) RESULTS IN (I) AN ALTERATION
OF THE TERMS OF THE RESTRUCTURING NOT PERMITTED BY SECTION 6 OR (II) THE COMPANY
GIVING WRITTEN NOTICE OF ITS INTENT TO TERMINATE THIS AGREEMENT PURSUANT TO
SECTION 7(A)(V), THIS AGREEMENT AND ALL OF THE OBLIGATIONS AND UNDERTAKINGS OF
THE PARTIES SET FORTH IN THIS AGREEMENT, OTHER THAN THE OBLIGATIONS OF THE
COMPANY CONTAINED IN SECTION 9, SHALL TERMINATE AND EXPIRE.


4.                                       CONCURRING NOTEHOLDERS’ OBLIGATIONS TO
SUPPORT THE RESTRUCTURING.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND SO LONG AS THIS AGREEMENT REMAINS IN EFFECT AS BETWEEN THE COMPANY
AND A CONCURRING NOTEHOLDER:


(A)                                  CONCURRING NOTEHOLDER AGREES, IN CONNECTION
WITH AND CONDITIONED UPON CONSUMMATION OF THE RESTRUCTURING UPON THE TERMS SET
FORTH IN THE TERM SHEET, TO:  (I) TENDER ITS NOTES PURSUANT TO AND IN ACCORDANCE
WITH THE EXCHANGE OFFER AND THE OTHER TERMS AND CONDITIONS OF THE TERM SHEET
WITHIN TEN (10) DAYS FOLLOWING THE DATE HEREOF; (II) GRANT ITS CONSENT PURSUANT
TO THE CONSENT SOLICITATION AND AGREE TO THE INDENTURE AMENDMENT; (III) WITHDRAW
ITS BALLOT REJECTING THE PREPACKAGED PLAN AND, IF NECESSARY, FILE A PLEADING TO
EVIDENCE SUCH WITHDRAWAL (IN ANY EVENT, CONCURRING NOTEHOLDER’S SIGNATURE TO
THIS AGREEMENT SHALL BE DEEMED TO BE CONCLUSIVE EVIDENCE OF CONCURRING
NOTEHOLDER’S WITHDRAWAL OF SUCH BALLOT); (IV) VOTE TO REJECT ANY PLAN OF
REORGANIZATION FOR THE COMPANY THAT DOES NOT CONTAIN THE TERMS OF THE
RESTRUCTURING SUBSTANTIALLY AS SET FORTH IN THE TERM SHEET; AND (V) SUBJECT TO
THE TERMS OF THE TERM SHEET, NOT TO WITHDRAW OR REVOKE ANY OF THE FOREGOING
UNLESS AND UNTIL THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH ITS TERMS. 
EACH CONCURRING NOTEHOLDER ACKNOWLEDGES THAT BY TENDERING

4


--------------------------------------------------------------------------------



ITS NOTES IN THE EXCHANGE OFFER, IT WILL BE DEEMED TO HAVE (A) DELIVERED THE
CONSENTS REQUIRED IN THE CONSENT SOLICITATION FOR THE INDENTURE AMENDMENT AND
(B) ACCEPTED THE PREPACKAGED PLAN.


(B)                                 EACH CONCURRING NOTEHOLDER AGREES, SO LONG
AS THIS AGREEMENT REMAINS IN EFFECT, NOT TO TRANSFER ANY OF THE NOTES HELD BY
IT, IN WHOLE OR IN PART, UNLESS THE TRANSFEREE AGREES IN WRITING TO BE BOUND BY
THE TERMS OF THIS AGREEMENT.  IN THE EVENT THAT ANY CONCURRING NOTEHOLDER
TRANSFERS ANY OF THE NOTES, AS A CONDITION PRECEDENT TO SUCH TRANSFER, SUCH
CONCURRING NOTEHOLDER AGREES TO CAUSE THE TRANSFEREE TO EXECUTE AND DELIVER A
JOINDER AGREEMENT IN CUSTOMARY FORM CONFIRMING THE AGREEMENT OF SUCH TRANSFEREE
TO BE BOUND BY THE TERMS OF THIS AGREEMENT FOR SO LONG AS THIS AGREEMENT SHALL
REMAIN IN EFFECT.  IN THE EVENT THAT THE COMPANY’S CONSENT IS REQUIRED FOR ANY
TRANSFER OF THE NOTES, THE COMPANY HEREBY AGREES TO GRANT SUCH CONSENT PROMPTLY
IN ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT.  ANY TRANSFER OF THE
NOTES IN VIOLATION OF THE FOREGOING SHALL BE DEEMED INEFFECTIVE TO TRANSFER ANY
RIGHT TO ACCEPT OR REJECT THE EXCHANGE OFFER, TO CONSENT TO OR REJECT THE
INDENTURE AMENDMENT, OR TO ACCEPT OR REJECT THE PREPACKAGED PLAN, WHICH RIGHT
SHALL REMAIN WITH AND BE EXERCISED ONLY BY THE PURPORTED TRANSFEROR.


(C)                                  EACH CONCURRING NOTEHOLDER AGREES THAT IT
WILL (I) NOT VOTE FOR, CONSENT TO, PROVIDE ANY SUPPORT FOR, PARTICIPATE IN THE
FORMULATION OF, OR SOLICIT OR ENCOURAGE OTHERS TO FORMULATE ANY OTHER TENDER
OFFER, SETTLEMENT OFFER, OR EXCHANGE OFFER FOR THE NOTES OTHER THAN THE EXCHANGE
OFFER; AND (II) PERMIT PUBLIC DISCLOSURE, INCLUDING IN A PRESS RELEASE, OF THE
CONTENTS OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE COMMITMENTS
CONTAINED IN THIS SECTION 4 AND THE TERM SHEET, BUT NOT INCLUDING INFORMATION
WITH RESPECT TO SUCH CONCURRING NOTEHOLDER’S SPECIFIC OWNERSHIP OF NOTES.


(D)                                 EACH CONCURRING NOTEHOLDER FURTHER AGREES
THAT IT WILL NOT OBJECT TO, OR OTHERWISE COMMENCE ANY PROCEEDING TO OPPOSE, THE
RESTRUCTURING AND SHALL NOT TAKE ANY ACTION THAT IS MATERIALLY INCONSISTENT
WITH, OR THAT WOULD UNREASONABLY DELAY THE CONSUMMATION OF, THE RESTRUCTURING IN
ACCORDANCE WITH THE TERMS OF THE TERM SHEET.  ACCORDINGLY, SO LONG AS THIS
AGREEMENT IS IN EFFECT, EACH CONCURRING NOTEHOLDER AGREES THAT IT SHALL NOT
(I) OBJECT TO CONFIRMATION OF THE PREPACKAGED PLAN OR OTHERWISE COMMENCE ANY
ACTION OR PROCEEDING TO ALTER, OPPOSE OR ADD ANY OTHER PROVISION TO THE
PREPACKAGED PLAN OR ANY OTHER DOCUMENTS OR AGREEMENTS CONSISTENT WITH THE
PREPACKAGED PLAN; (II) OBJECT TO THE APPROVAL OF ANY DISCLOSURE STATEMENT THAT
DESCRIBES THE PREPACKAGED PLAN; (III) VOTE FOR, CONSENT TO, SUPPORT,
INTENTIONALLY INDUCE OR PARTICIPATE DIRECTLY OR INDIRECTLY IN THE FORMATION OF
ANY OTHER PLAN OF REORGANIZATION OR LIQUIDATION PROPOSED OR FILED, OR TO BE
PROPOSED OR FILED, IN ANY CHAPTER 11 CASE FOR THE COMPANY; (IV) COMMENCE OR
SUPPORT ANY ACTION OR PROCEEDING TO SHORTEN OR TERMINATE THE PERIOD DURING WHICH
ONLY THE COMPANY MAY PROPOSE AND/OR SEEK CONFIRMATION OF A PLAN OF
REORGANIZATION FOR THE COMPANY; (V) DIRECTLY OR INDIRECTLY SEEK, SOLICIT,
SUPPORT OR ENCOURAGE ANY OTHER PLAN, SALE, PROPOSAL OR OFFER OF WINDING UP,
LIQUIDATION, REORGANIZATION, MERGER, CONSOLIDATION, DISSOLUTION OR RESTRUCTURING
OF THE COMPANY; OR (VI) COMMENCE OR SUPPORT ANY ACTION FILED BY THE COMPANY OR
ANY OTHER PARTY IN INTEREST TO APPOINT A TRUSTEE, CONSERVATOR, RECEIVER OR
EXAMINER FOR THE COMPANY, OR TO DISMISS ANY CHAPTER 11 CASE, OR TO CONVERT SUCH
CHAPTER 11 CASE TO ONE UNDER CHAPTER 7.

5


--------------------------------------------------------------------------------



 


(E)                                  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
TO PREVENT ANY CONCURRING NOTEHOLDER FROM TAKING, OR FAILING TO TAKE, ANY ACTION
THAT IT IS OBLIGATED TO TAKE (OR FAIL TO TAKE) IN THE PERFORMANCE OF ANY
FIDUCIARY OR SIMILAR DUTY WHICH THE CONCURRING NOTEHOLDER OWES TO ANY OTHER
PERSON, INCLUDING ANY DUTIES THAT MAY ARISE AS A RESULT OF ANY CONCURRING
NOTEHOLDER’S APPOINTMENT TO ANY COMMITTEE IN THE PREPACKAGED PROCEEDING OR ANY
OTHER BANKRUPTCY OR INSOLVENCY PROCEEDING.


(F)                                    EACH CONCURRING NOTEHOLDER FURTHER AGREES
THAT ANY NOTES ACQUIRED BY SUCH CONCURRING NOTEHOLDER FOLLOWING THE DATE OF THIS
AGREEMENT SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
SHALL BE SUBJECT TO THE SAME TREATMENT IN THE RESTRUCTURING AS THE NOTES HELD BY
SUCH CONCURRING NOTEHOLDER AS OF THE DATE HEREOF.  FOR THE AVOIDANCE OF DOUBT,
THIS SHALL NOT INCLUDE ANY ACQUIRED NOTES BENEFICIALLY OWNED BY NON-AFFILIATED
CUSTOMERS OF THE UNDERSIGNED CONCURRING NOTEHOLDER.


(G)                                 SUBJECT TO SECTION 2 OF THIS AGREEMENT, EACH
CONCURRING NOTEHOLDER AGREES THAT SO LONG AS IT IS THE LEGAL OWNER OR BENEFICIAL
OWNER OF ALL OR ANY PORTION OF EITHER A REFERENCED “CLAIM” OR REFERENCED
“INTEREST” WITHIN THE MEANING OF 11 U.S.C. §§ 101, ET SEQ. (EACH A “CLAIM”), IT
WILL:  (I) TAKE ALL REASONABLE STEPS TO SUPPORT THE PREPACKAGED PLAN, USE ITS
COMMERCIALLY REASONABLE BEST EFFORTS TO DEFEND THE ADEQUACY OF PRE-PETITION
DISCLOSURE AND SOLICITATION PROCEDURES IN CONNECTION WITH THE PREPACKAGED PLAN
AND THE EXCHANGE OFFER AND, TO THE EXTENT NECESSARY, SUPPORT THE ADEQUACY OF ANY
POST-PETITION DISCLOSURE STATEMENT THAT MAY BE REQUIRED BY THE BANKRUPTCY COURT
AND CIRCULATED IN CONNECTION HEREWITH OR THEREWITH; (II) FROM AND AFTER THE DATE
HEREOF, NOT AGREE TO, CONSENT TO, PROVIDE ANY SUPPORT TO, PARTICIPATE IN THE
FORMULATION OF, OR VOTE FOR ANY PLAN OF REORGANIZATION OR LIQUIDATION OF THE
COMPANY, OTHER THAN THE PREPACKAGED PLAN; AND (III) AGREE TO PERMIT DISCLOSURE
IN THE PREPACKAGED PLAN OR ANY DOCUMENT ANCILLARY THERETO (HEREINAFTER A
“REORGANIZATION DOCUMENT”) OR ANY NECESSARY FILINGS BY THE COMPANY WITH THE
COMMISSION OF THE CONTENTS OF THIS AGREEMENT (EXCLUDING INFORMATION WITH RESPECT
TO ANY CONCURRING NOTEHOLDER’S SPECIFIC OWNERSHIP OF NOTES, EXCEPT TO THE EXTENT
SUCH INFORMATION IS REQUIRED TO BE INCLUDED IN ANY FILINGS WITH THE COMMISSION).


(H)                                 EACH CONCURRING NOTEHOLDER AGREES THAT SO
LONG AS IT IS A HOLDER OF ALL OR ANY PORTION OF A CLAIM, IT SHALL NOT OBJECT TO,
OR OTHERWISE COMMENCE ANY PROCEEDING TO OPPOSE OR ALTER, THE PREPACKAGED PLAN OR
ANY OTHER REORGANIZATION DOCUMENT AND SHALL NOT TAKE ANY ACTION WHICH IS
INCONSISTENT WITH, OR THAT WOULD UNREASONABLY DELAY OR IMPEDE APPROVAL OR
CONFIRMATION OF THE PREPACKAGED PLAN OR ANY OF THE REORGANIZATION DOCUMENTS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO CONCURRING NOTEHOLDER
MAY DIRECTLY OR INDIRECTLY SEEK, SOLICIT, SUPPORT OR ENCOURAGE ANY OTHER PLAN,
SALE, PROPOSAL OR OFFER OF DISSOLUTION, WINDING UP, LIQUIDATION, REORGANIZATION,
MERGER, CONSOLIDATION, LIQUIDATION OR RESTRUCTURING OF THE COMPANY THAT COULD
REASONABLY BE EXPECTED TO PREVENT, DELAY OR IMPEDE THE CONFIRMATION OF THE
PREPACKAGED PLAN OR APPROVAL OF ANY REORGANIZATION DOCUMENT.


(I)                                     EACH OF THE CONCURRING NOTEHOLDERS
AGREES TO WAIVE ITS RESPECTIVE RIGHTS AND REMEDIES UNDER THE INDENTURE AND
RELATED DOCUMENTS OR APPLICABLE LAW IN RESPECT OF OR ARISING OUT OF ANY
“DEFAULT” (AS DEFINED IN SUCH DOCUMENTS) OR “EVENT OF DEFAULT” (AS

6


--------------------------------------------------------------------------------



DEFINED IN SUCH DOCUMENTS) ARISING UNDER THE INDENTURE, UNTIL THIS AGREEMENT IS
TERMINATED AS PROVIDED IN SECTION 7.  IF THIS AGREEMENT IS TERMINATED AS
PROVIDED IN SECTION 7, THE AGREEMENT OF THE CONCURRING NOTEHOLDERS TO WAIVE
SHALL AUTOMATICALLY AND WITHOUT FURTHER ACTION TERMINATE AND BE OF NO FORCE AND
EFFECT, IT BEING EXPRESSLY AGREED THAT THE EFFECT OF SUCH TERMINATION SHALL BE
TO PERMIT EACH OF THEM TO EXERCISE ANY RIGHTS AND REMEDIES IMMEDIATELY; PROVIDED
THAT NOTHING HEREIN SHALL BE CONSTRUED AS A WAIVER BY THE COMPANY OF ANY RIGHT
IT MAY HAVE AS A “DEBTOR” UNDER THE PREPACKAGED PROCEEDING OR OTHER BANKRUPTCY
PROCEEDING OR BY ANY NOTEHOLDER TO SEEK ADEQUATE PROTECTION RETROACTIVE TO THE
DATE OF FILING OF THE PREPACKAGED PROCEEDING OR OTHER BANKRUPTCY PROCEEDING.


5.                                       EXTENSION OF CONFIDENTIALITY
AGREEMENT.  CONCURRING NOTEHOLDER AGREES THAT IT WILL CONCURRENTLY WITH THE
EXECUTION HEREOF ENTER INTO AN AMENDMENT TO THAT CERTAIN CONFIDENTIALITY
AGREEMENT DATED APRIL 13, 2007 BY AND BETWEEN CONCURRING NOTEHOLDER AND INSIGHT
HEALTH SERVICES CORP., AS AMENDED, AMENDING THE DATE IN SECTION 3 THEREOF FROM
MAY 4, 2007 TO MAY 18, 2007.


6.                                       AMENDMENTS TO THE RESTRUCTURING.  THE
COMPANY SHALL NOT ALTER THE TERMS OF THE RESTRUCTURING IN A MANNER THAT
ADVERSELY AFFECTS ANY CONCURRING NOTEHOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF
SUCH ADVERSELY AFFECTED CONCURRING NOTEHOLDER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY EXTEND
THE EXPIRATION DATE OF THE EXCHANGE OFFER TO ANY DATE NOT LATER THAN SEPTEMBER
30, 2007 IF AT THE TIME OF ANY SUCH EXTENSION, THE CONDITIONS TO CLOSING SET
FORTH IN THE EXCHANGE OFFER SHALL NOT HAVE BEEN SATISFIED OR WAIVED AS PROVIDED
IN THIS AGREEMENT, PROVIDED, HOWEVER, THAT NO SUCH EXTENSION OF THE EXPIRATION
DATE SHALL IMPAIR OR LIMIT THE OTHERWISE APPLICABLE RIGHTS OF A CONCURRING
NOTEHOLDER TO WITHDRAW FROM AND TERMINATE THIS AGREEMENT PURSUANT TO THE TERMS
OF SECTION 7 (B) OF THIS AGREEMENT.


7.                                       TERMINATION OF AGREEMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT:


(A)                                  UNLESS THE RESTRUCTURING HAS BEEN
CONSUMMATED AS PROVIDED IN THIS AGREEMENT, THIS AGREEMENT AND ALL OF THE
OBLIGATIONS AND UNDERTAKINGS OF THE PARTIES SET FORTH IN THIS AGREEMENT SHALL
TERMINATE AND EXPIRE UPON THE EARLIEST TO OCCUR OF:


(I)                                     MAY 31, 2007, (PROVIDED THAT IF A
PREPACKAGED PROCEEDING IS FILED AS SET FORTH IN SECTION 3(B), SUCH DATE SHALL BE
SEPTEMBER 30, 2007), UNLESS EXTENDED PURSUANT TO SECTION 6;


(II)                                  RECEIPT OF WRITTEN NOTICE FROM THE
REQUIRED NOTEHOLDERS OF THEIR INTENT TO TERMINATE THIS AGREEMENT OR THE ORIGINAL
LOCKUP AGREEMENT, AS THE CASE MAY BE, UPON THE OCCURRENCE OF A MATERIAL ADVERSE
CHANGE;


(III)                               A MATERIAL ALTERATION BY THE COMPANY OF THE
TERMS OF THE RESTRUCTURING NOT PERMITTED UNDER SECTION 6;


(IV)                              RECEIPT BY THE COMPANY OF WRITTEN NOTICE FROM
THE REQUIRED NOTEHOLDERS OF THEIR INTENT TO TERMINATE THIS AGREEMENT OR THE
ORIGINAL LOCKUP AGREEMENT, AS THE CASE MAY BE, UPON THE OCCURRENCE OF A MATERIAL
BREACH BY THE

7


--------------------------------------------------------------------------------



COMPANY OF ITS OBLIGATIONS, REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT
OR THE ORIGINAL LOCKUP AGREEMENT, AS THE CASE MAY BE, THAT IS INCURABLE OR THAT
IS CURABLE AND IS NOT CURED WITHIN 30 DAYS AFTER NOTICE OF SUCH BREACH;


(V)                                 RECEIPT BY EACH CONCURRING NOTEHOLDER OF
WRITTEN NOTICE FROM THE COMPANY OF ITS INTENT TO TERMINATE THIS AGREEMENT UPON A
DETERMINATION BY THE BOARD THAT SUCH TERMINATION IS IN THE BEST INTERESTS OF THE
COMPANY;


(VI)                              THE SIXTIETH DAY FOLLOWING THE FILING OF ANY
INVOLUNTARY BANKRUPTCY OR OTHER INSOLVENCY PROCEEDING INVOLVING THE COMPANY,
OTHER THAN THE PREPACKAGED PROCEEDING CONTEMPLATED BY THIS AGREEMENT, IF SUCH
PROCEEDING HAS NOT BEEN DISMISSED BY SUCH DAY;


(VII)                           THE PREPACKAGED PROCEEDING BEING DISMISSED OR
CONVERTED TO CHAPTER 7; AND


(VIII)                        RECEIPT BY THE COMPANY OF WRITTEN NOTICE FROM THE
REQUIRED NOTEHOLDERS TO TERMINATE THIS AGREEMENT OR THE ORIGINAL LOCKUP
AGREEMENT, AS THE CASE MAY BE, DUE TO THE COMPANY’S FAILURE TO PAY THE FEES AND
EXPENSES INCURRED BY SUCH PARTIES IN CONNECTION WITH THE RESTRUCTURING;


(B)                                 ANY INDIVIDUAL CONCURRING NOTEHOLDER SHALL
HAVE THE RIGHT TO WITHDRAW FROM AND TERMINATE THIS AGREEMENT AS BETWEEN SAID
CONCURRING NOTEHOLDER AND THE COMPANY BY GIVING WRITTEN NOTICE TO THE COMPANY OF
ITS ELECTION TO WITHDRAW AND TERMINATE AT ANY TIME FOLLOWING THE FAILURE OF THE
COMPANY TO COMMENCE THE PREPACKAGED PROCEEDING ON OR BEFORE MAY 31, 2007 IN THE
EVENT THE MINIMUM TENDER CONDITION IS NOT SATISFIED AS OF SAID DATE;

provided however that the obligations of the Company contained in Section 9
shall survive any termination pursuant to this Section 7.


8.                                       REPRESENTATIONS AND WARRANTIES. 
(A) EACH OF THE SIGNATORIES TO THIS AGREEMENT REPRESENTS AND WARRANTS TO THE
OTHER SIGNATORIES TO THIS AGREEMENT THAT:


(I)                                     IF AN ENTITY, IT IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION AND HAS ALL REQUISITE CORPORATE, PARTNERSHIP OR OTHER POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND PERFORM ITS RESPECTIVE OBLIGATIONS UNDER, THIS AGREEMENT;


(II)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP OR OTHER ACTION ON ITS PART;


(III)                               THE EXECUTION, DELIVERY AND PERFORMANCE BY
IT OF THIS AGREEMENT DO NOT AND SHALL NOT (A) VIOLATE ANY PROVISION OF LAW, RULE
OR REGULATION APPLICABLE TO IT (AND, IN THE CASE OF THE COMPANY, ANY OF ITS
AFFILIATES) OR ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OR THOSE OF ANY OF ITS

8


--------------------------------------------------------------------------------



SUBSIDIARIES OR (B) CONFLICT WITH, RESULT IN THE BREACH OF OR CONSTITUTE (WITH
DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY MATERIAL CONTRACTUAL
OBLIGATIONS TO WHICH IT (AND, IN THE CASE OF THE COMPANY, ANY OF ITS AFFILIATES)
IS A PARTY OR UNDER ITS CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER GOVERNING
INSTRUMENTS;


(IV)                              THE EXECUTION, DELIVERY AND PERFORMANCE BY IT
OF THIS AGREEMENT DO NOT AND SHALL NOT REQUIRE ANY REGISTRATION OR FILING WITH,
THE CONSENT OR APPROVAL OF, NOTICE TO, OR ANY OTHER ACTION WITH RESPECT TO, ANY
FEDERAL, STATE OR OTHER GOVERNMENTAL AUTHORITY OR REGULATORY BODY, EXCEPT FOR
(A) THE REGISTRATION UNDER THE SECURITIES ACT OF THE SHARES OF THE COMMON STOCK
TO BE ISSUED IN THE EXCHANGE OFFER AND SUCH CONSENTS, APPROVALS, AUTHORIZATIONS,
REGISTRATIONS OR QUALIFICATIONS AS MAY BE REQUIRED UNDER THE STATE SECURITIES OR
BLUE SKY LAWS IN CONNECTION WITH THE ISSUANCE OF THOSE SHARES, (B) SUCH OTHER
FILINGS AS MAY BE NECESSARY OR REQUIRED BY THE COMMISSION, AND (C) ANY FILINGS
REQUIRED UNDER THE HSR ACT;


(V)                                 IN THE CASE OF EACH OF THE CONCURRING
NOTEHOLDERS, ASSUMING THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
COMPANY, AND IN THE CASE OF THE COMPANY, ASSUMING THE DUE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY EACH OF THE CONCURRING NOTEHOLDERS, THIS AGREEMENT IS THE
LEGALLY VALID AND BINDING OBLIGATION OF IT, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, OR SIMILAR
LAWS, OR BY EQUITABLE PRINCIPLES RELATING TO OR LIMITING CREDITORS’ RIGHTS
GENERALLY; AND


(VI)                              IT HAS BEEN REPRESENTED BY COUNSEL IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(B)                                 EACH OF THE CONCURRING NOTEHOLDERS FURTHER
REPRESENTS AND WARRANTS TO THE OTHER SIGNATORIES TO THIS AGREEMENT THAT:


(I)                                     AS OF THE DATE OF THIS AGREEMENT, SUCH
CONCURRING NOTEHOLDER IS THE BENEFICIAL OWNER OF, OR THE INVESTMENT ADVISER OR
MANAGER FOR THE BENEFICIAL OWNERS OF, THE PRINCIPAL AMOUNT AT MATURITY OF THE
NOTES, SET FORTH OPPOSITE SUCH CONCURRING NOTEHOLDER’S NAME ON SCHEDULE B
HERETO, WITH THE POWER AND AUTHORITY TO VOTE AND DISPOSE OF SUCH NOTES;


(II)                                  SUCH CONCURRING NOTEHOLDER HAS REVIEWED,
OR HAS HAD THE OPPORTUNITY TO REVIEW, WITH THE ASSISTANCE OF PROFESSIONAL AND
LEGAL ADVISORS OF ITS CHOOSING, SUFFICIENT INFORMATION NECESSARY FOR SUCH
CONCURRING NOTEHOLDER TO DECIDE TO TENDER ITS NOTES PURSUANT TO THE EXCHANGE
OFFER AND TO ACCEPT THE PROPOSED TERMS OF THE PREPACKAGED PLAN AS SET FORTH IN
THE TERM SHEET; AND


(III)                               AS OF THE DATE OF THIS AGREEMENT, SUCH
CONCURRING NOTEHOLDER IS NOT AWARE OF ANY EVENT THAT, DUE TO ANY FIDUCIARY OR
SIMILAR DUTY TO ANY OTHER PERSON, WOULD PREVENT IT FROM TAKING ANY ACTION
REQUIRED OF IT UNDER THIS AGREEMENT.

9


--------------------------------------------------------------------------------



 


9.                                       [INTENTIONALLY OMITTED.]


10.                                 PREPARATION OF RESTRUCTURING DOCUMENTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE
OBLIGATIONS OF THE SIGNATORIES TO THIS AGREEMENT SHALL BE SUBJECT TO THE
PREPARATION OF DEFINITIVE DOCUMENTS (IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE COUNSEL)
RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE DOCUMENTS RELATING TO THE EXCHANGE OFFER, THE PREPACKAGED PLAN,
THE CONSENT SOLICITATION AND EACH REORGANIZATION DOCUMENT, WHICH DOCUMENTS SHALL
BE IN ALL RESPECTS MATERIALLY CONSISTENT WITH THIS AGREEMENT (INCLUDING THE TERM
SHEET) AND SHALL INCLUDE APPROPRIATE RELEASES.


11.                                 GOOD FAITH.  EACH OF THE SIGNATORIES TO THIS
AGREEMENT AGREES TO COOPERATE IN GOOD FAITH WITH EACH OTHER TO FACILITATE THE
PERFORMANCE BY THE PARTIES OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND THE
PURPOSES OF THIS AGREEMENT.  EACH OF THE SIGNATORIES TO THIS AGREEMENT FURTHER
AGREES TO REVIEW AND COMMENT UPON THE DEFINITIVE DOCUMENTS IN GOOD FAITH AND, IN
ANY EVENT, IN ALL RESPECTS CONSISTENT WITH THE TERM SHEET.


12.                                 AMENDMENTS AND MODIFICATIONS.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS AGREEMENT SHALL NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED, EXCEPT IN WRITING SIGNED BY THE COMPANY AND
THE REQUIRED NOTEHOLDERS.


13.                                 NO WAIVER.  EACH OF THE SIGNATORIES TO THIS
AGREEMENT EXPRESSLY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT, NOTHING IN THIS AGREEMENT IS INTENDED TO, OR DOES, IN ANY
MANNER WAIVE, LIMIT, IMPAIR OR RESTRICT THE ABILITY OF ANY PARTY TO THIS
AGREEMENT TO PROTECT AND PRESERVE ALL OF ITS RIGHTS, REMEDIES AND INTERESTS,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ITS CLAIMS AGAINST AND INTERESTS
IN THE COMPANY.


14.                                 FURTHER ASSURANCES.  EACH OF THE SIGNATORIES
TO THIS AGREEMENT HEREBY FURTHER COVENANTS AND AGREES TO EXECUTE AND DELIVER ALL
FURTHER DOCUMENTS AND AGREEMENTS AND TAKE ALL FURTHER ACTION THAT MAY BE
REASONABLY NECESSARY OR DESIRABLE IN ORDER TO ENFORCE AND EFFECTIVELY IMPLEMENT
THE TERMS AND CONDITIONS OF THIS AGREEMENT.


15.                                 COMPLETE AGREEMENT.  THIS AGREEMENT,
INCLUDING THE SCHEDULES AND ANNEXES HERETO, CONSTITUTES THE COMPLETE AGREEMENT
BETWEEN THE SIGNATORIES TO THIS AGREEMENT WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS NEGOTIATIONS, AGREEMENTS AND
UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THE PROVISIONS OF
THIS AGREEMENT SHALL BE INTERPRETED IN A REASONABLE MANNER TO EFFECT THE INTENT
OF THE SIGNATORIES TO THIS AGREEMENT.


16.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS,
CLAIMS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
(A) TRANSMITTED BY HAND DELIVERY, OR (B) MAILED BY FIRST CLASS, REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, OR (C) TRANSMITTED BY OVERNIGHT COURIER, OR
(D) TRANSMITTED BY TELECOPY, AND IN EACH CASE, IF TO THE COMPANY, AT THE ADDRESS
SET FORTH BELOW:

10


--------------------------------------------------------------------------------



 

InSight Health Services Holdings Corp.
26250 Enterprise Court
Suite 100
Lake Forest, CA  92630
Attention: General Counsel

with a copy to:

Kaye Scholer LLP
425 Park Avenue
New York, New York  10022
Telephone:  (212) 836-8019
Fax:  (212) 836-6419
Attention:  Stephen C. Koval

if to a Noteholder, to the address set forth on the signature pages to this
Agreement, with a copy to:

 

 

 

Telephone:                                  

Fax:                                              

Attention:                                      

Notices mailed or transmitted in accordance with the foregoing shall be deemed
to have been given upon receipt.


17.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE
TO ITS CONFLICTS OF LAW PRINCIPLES, EXCEPT TO THE EXTENT SUCH LAW IS PREEMPTED
BY THE FEDERAL BANKRUPTCY CODE.


18.                                 JURISDICTION.  BY ITS EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH OF THE SIGNATORIES TO THIS AGREEMENT IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION, SUIT OR PROCEEDING AGAINST IT WITH
RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH
ACTION, SUIT OR PROCEEDING, SHALL BE BROUGHT (A) IN THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT IN WHICH THE COMPANY HAS COMMENCED A CASE UNDER CHAPTER
11 OF THE BANKRUPTCY CODE OR (B) IN A FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK, LOCATED IN THE BOROUGH OF MANHATTAN IF
THE COMPANY HAS NOT COMMENCED A CASE UNDER CHAPTER 11 OF THE BANKRUPTCY CODE. 
BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE SIGNATORIES TO THIS
AGREEMENT IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE JURISDICTION OF THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT IN WHICH THE COMPANY HAS
COMMENCED A CASE UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, OR A COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AS APPLICABLE UNDER THE
PRECEDING SENTENCE, WITH RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING.

11


--------------------------------------------------------------------------------



 


19.                                 CONSENT TO SERVICE OF PROCESS.  EACH OF THE
SIGNATORIES TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY MAIL
AT THE ADDRESS LISTED WITH THE SIGNATURE OF EACH SUCH PARTY ON THE SIGNATURE
PAGES TO THIS AGREEMENT.  EACH OF THE SIGNATORIES TO THIS AGREEMENT AGREES THAT
ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE
FOR THE EXPRESS BENEFIT OF EACH OF THE OTHER SIGNATORIES TO THIS AGREEMENT.


20.                                 SPECIFIC PERFORMANCE.  IT IS UNDERSTOOD AND
AGREED BY EACH OF THE SIGNATORIES TO THIS AGREEMENT THAT MONEY DAMAGES WOULD NOT
BE A SUFFICIENT REMEDY FOR ANY BREACH OF THIS AGREEMENT BY ANY PARTY AND EACH
NON-BREACHING PARTY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE, INJUNCTIVE,
RESCISSIONARY OR OTHER EQUITABLE RELIEF AS REMEDY FOR ANY SUCH BREACH.


21.                                 HEADINGS.  THE HEADINGS OF THE SECTIONS,
PARAGRAPHS AND SUBSECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY
AND SHALL NOT AFFECT THE INTERPRETATION HEREOF.


22.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS
INTENDED TO BIND AND INURE TO THE BENEFIT OF THE SIGNATORIES TO THIS AGREEMENT
AND THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS, HEIRS, EXECUTORS,
ADMINISTRATORS AND REPRESENTATIVES.  THE AGREEMENTS, REPRESENTATIONS AND
OBLIGATIONS OF THE UNDERSIGNED PARTIES UNDER THIS AGREEMENT ARE, IN ALL
RESPECTS, SEVERAL AND NOT JOINT.


23.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE BY FACSIMILE SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART.  ANY NOTEHOLDER MAY BECOME PARTY TO
THIS AGREEMENT ON OR AFTER THE DATE OF THIS AGREEMENT BY EXECUTING A SIGNATURE
PAGE TO THIS AGREEMENT.


24.                                 NO THIRD-PARTY BENEFICIARIES.  UNLESS
EXPRESSLY STATED IN THIS AGREEMENT, THIS AGREEMENT SHALL BE SOLELY FOR THE
BENEFIT OF THE SIGNATORIES TO THIS AGREEMENT, AND NO OTHER PERSON OR ENTITY
SHALL BE A THIRD-PARTY BENEFICIARY HEREOF.


25.                                 NO SOLICITATIONS.  THIS AGREEMENT IS NOT
INTENDED TO BE, AND EACH SIGNATORY TO THIS AGREEMENT ACKNOWLEDGES THAT IT IS
NOT, A SOLICITATION OF THE ACCEPTANCE OR REJECTION OF ANY PREPACKAGED PLAN OF
REORGANIZATION FOR THE COMPANY PURSUANT TO SECTION 1125 OF THE BANKRUPTCY CODE.


26.                                 CONSIDERATION.  IT IS HEREBY ACKNOWLEDGED BY
EACH OF THE SIGNATORIES TO THIS AGREEMENT THAT NO CONSIDERATION (OTHER THAN THE
OBLIGATIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT) SHALL BE DUE OR PAID TO
THE PARTIES FOR THEIR AGREEMENT TO SUPPORT THE PREPACKAGED PLAN IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.

[SIGNATURES BEGIN ON NEXT PAGE]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by its duly authorized officers as of the date first written
above.

 

INSIGHT HEALTH SERVICES HOLDINGS
CORP.

 

 

 

 

 

By:

 

 


--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO LOCKUP AGREEMENT DATED AS OF [          ]


--------------------------------------------------------------------------------


 

SCHEDULE A

NOTEHOLDERS AND AGGREGATE PRINCIPAL AMOUNT OF NOTES HELD

[List Noteholders]

Aggregate Principal Amount of Senior Subordinated Notes held by Noteholders: 
[              ].


--------------------------------------------------------------------------------


 

SCHEDULE B


--------------------------------------------------------------------------------


 

SUMMARY OF TERMS AND CONDITIONS

This term sheet (the “Term Sheet”) contains the material terms of the proposed
financial restructuring of InSight Health Services Corp. and its affiliates
(together, the “Company”).  This Term Sheet does not constitute an offer to sell
or a solicitation of an offer to buy any securities.  This Term Sheet
contemplates that the Company will negotiate with a committee of Noteholders
(which, for purposes of this term sheet, shall include               and their
advisors (the “Committee”).

The Existing Notes:

$194.5 million 9.875% Senior Subordinated Notes due 2011 (the “Notes”).

The Transaction:

On the effective date (the “Effective Date”), the holders of the outstanding
principal amount of the Notes (the “Noteholders”) will receive newly-issued
shares of common stock (“Common Stock”) of InSight Health Services Holdings
Corp. (“Holdings”) representing either 89% (if the Transaction is implemented
pursuant to an out-of-court exchange) or 90% (if the Transaction is implemented
pursuant to a pre-packaged chapter 11 bankruptcy filing) of all issued and
outstanding shares of Common Stock as of the Effective Date in exchange for
their Notes (assuming 100% participation) in a registered exchange offer subject
to dilution resulting from the issuance of equity under the Management Incentive
Plan.  To the extent that less than 100% of the Notes are tendered, the
aggregate amount of shares allocable to the Noteholders shall be reduced by the
percentage of the Notes that are not tendered.  The Company’s Board and Existing
Equity Holders (as defined below) will adopt the necessary resolutions and amend
Holdings’ Certificate of Incorporation to increase the authorized share capital
of Holdings and to issue and allot the Common Stock to the Noteholders.

The Company will take necessary actions to comply with applicable public company
requirements, including eligibility for quotation on the OTC Bulletin Board.

On the Effective Date, the holders of existing shares of Common Stock of
Holdings (the “Existing Equity Holders”) will retain equity representing (i) 11%
of all issued and outstanding shares of Common Stock as of the Effective Date if
the Transaction is implemented pursuant to an out-of-court exchange; or (ii) 10%
of all issued and outstanding shares of Common Stock as of the Effective Date if
the Transaction is implemented pursuant to a pre-packaged chapter 11 bankruptcy
filing, subject to dilution resulting from the issuance of equity under the
Management Incentive Plan.

 


--------------------------------------------------------------------------------


 

Transaction Terms Consent Fee

If the Transaction is implemented pursuant to an out-of-court exchange, a 5.0%
consent fee will be paid to all Noteholders who consent to the proposed
amendments to the indenture governing the Notes (see “Exit Consents” below).  If
the Transaction is implemented pursuant to a pre-packaged chapter 11 bankruptcy
filing, no consent fee will be paid.

Minimum Acceptance Ratio

If the Transaction is implemented pursuant to an out-of-court exchange, a
minimum acceptance level of 97.0% is required to consummate the Transaction,
however, the acceptance level may be amended (but not to a level below 93%) upon
mutual consent from Holdings and             so long as they remain Noteholders.

Financing Component Tack-On to Existing Senior      Secured Floating Rate Notes
due 2011 (the “FRNs”)

Each Noteholder listed on Schedule A hereto will commit to purchase their pro
rata portion of $9.9 million face amount of newly issued FRNs at a price of 80%
as set forth next to such Noteholder’s name on Schedule A, provided that the
Transaction is completed pursuant to an out-of-court exchange; provided,
further, that             commit to purchase (based on their respective pro rata
ownership of the Notes) 100% of the newly issued FRNs committed to and not
purchased by the other Noteholders listed on Schedule A.  The financing is at
the option of the Company; provided, that the Company shall notify the
Noteholders whether it will access the financing under the commitment on or
before the Effective Date.  In the event the Company so notifies the Noteholders
that it will access such financing, the Company will use commercially reasonable
efforts to close the financing within 30 days following the Effective Date. 
While the commitment is outstanding, the Company has the option to draw down on
the commitment in whole, but not in part.  Unless the Company files a case under
chapter 11 of the Bankruptcy Code, for the period from the date hereof until six
months following the Effective Date, in the event that the Company has not
accessed the financing under the commitment and shall seek FRN financing, it
shall offer to the Noteholders listed on Schedule A, pro rata as set forth
therein, the option to provide up to the first $9.9 million of such financing by
purchasing FRNs at the same price and on the same terms as set forth herein. 
Normal and customary rules apply to the FRN tack-on—the Company will use
commercially reasonable efforts to file a registration statement covering the
Notes within 60 days from first issue date of the Notes, commercially reasonable
efforts to make registration effective as soon as practicable thereafter, other
terms consistent with prior FRN deal terms.  All offers and sales of FRNs will
be subject to compliance with applicable securities laws.  The right of any
Noteholder listed on Schedule A to participate in any issuance of FRNs shall be
conditioned on such Noteholder providing the Company with

 


--------------------------------------------------------------------------------


 

 customary representations that it is an “accredited investor”.

Exit Consents:

Noteholders exchanging the Notes shall be deemed to have agreed to certain
to-be-determined modifications and amendments to the Notes and the indenture
governing the Notes.

Management Incentive Plan

A management incentive plan will be implemented by the Company to provide equity
incentives to its management.  Any equity issued under the Management Incentive
Plan will dilute all holders of Common Stock, including the Noteholders and the
Existing Equity Holders, on a pro rata basis.

Conditions:

Closing of the transaction shall be conditioned upon, among other things,  (i)
confirmation that the proposed Transaction does not create any materially
adverse tax consequences for the Company, and (ii) there not having occurred an
event or condition, except for the filing of a bankruptcy case, that has had or
reasonably could have a material adverse effect on the business, assets or
financial performance of the Company.

Professional Fees:

The Company will pay the reasonable fees and expenses of professional advisors
to the Committee in accordance with fee reimbursement letter agreements to be
negotiated.

Board of Directors:

Composition of the board of directors (the “Board”) of Holdings to be as follows
upon the Effective Date:  (i) five (5) directors designated by the Committee,
(ii) one (1) director designated by the Existing Equity Holders and (iii) one
(1) management-appointed director, who shall be the Company’s CEO.  The
directors designated by the Committee shall be reasonably acceptable to the
current Board and shall consist of persons that permit the Company to comply
with the director independence requirements that are imposed on public
companies.

Lock-up Agreements:

Upon agreement among the Company and the Committee regarding the terms of this
Term Sheet, each member of the Committee will enter into a formal Lock-Up
Agreement, which will (i) indicate Noteholder support for the transaction, the
principal terms of which shall be incorporated into the Lock-Up Agreement, (ii)
indicate Noteholder consent for a prepackaged plan of reorganization under
chapter 11 of the United States Bankruptcy Code as an alternative if the
requisite consents to the transaction are not obtained and (iii) ensure that if
a Note is sold or conveyed in any way (a “Sale Transaction”), the Sale
Transaction will be conditioned upon the assumption of the Lock-Up Agreement by
the transferee of the Note.

 


--------------------------------------------------------------------------------


 

Registration Rights:

Holders of 5% or more of Common Stock to receive one demand and two piggy-back
registration rights.

Existing Options:

Existing options are currently out-of-the-money and are expected to remain
outstanding.

Releases:

Usual and customary for comparable transactions, as described in the
Registration Statement filed with the SEC.

Indemnification:

Usual and customary for comparable transactions, as described in the
Registration Statement filed with the SEC. Indemnification of directors to
extend to the maximum allowable under Delaware law.

D & O Insurance:

Usual and customary for comparable transactions.

 


--------------------------------------------------------------------------------


 

SCHEDULE A

The following Noteholders who have signed Lockup Agreements shall be entitled to
participate in the $9.9 Million FRN commitment on a pro rata basis in accordance
with the respective principal amount on Notes held by each:

Name of Noteholder

 

Principal Amount of FRNs to
be Purchased ($)

 

   

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------